Citation Nr: 1549283	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.E.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active naval service from January 1966 to October 1969 and active military service from November 1974 to May 1976.  He also served in the Air Force Reserve from July 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD based on lack of evidence of a diagnosis of PTSD related to the Veteran's conceded in-service stressor.  

The Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge in June 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records show the Veteran was diagnosed with PTSD in approximately September 2010, but it is unclear whether the diagnosis was related to the Veteran's conceded in-service stressor.  See September 2010 VA Treatment Record Excerpt.  VA treatment records from October 2007 show diagnoses of prolonged traumatic stress, neurotic depression, and alcohol dependence but do not indicate whether they were related to the Veteran's conceded in-service stressor.  VA treatment records from May 2009, July 2009, and April 2010 indicate that the Veteran did not even meet the criteria for a diagnosis of PTSD.  As the September 2010 VA treatment record that first diagnosed the Veteran with PTSD is incomplete, the Veteran's complete VA treatment records should be obtained.  If the VA treatment records do not specify whether the Veteran's PTSD diagnosis is related to his conceded in-service stressor, an adequate opinion on that issue should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2007, including the complete record of the September 2010 psychological evaluation that diagnosed the Veteran with PTSD.

2.  If the VA treatment records do not clarify whether the Veteran's September 2010 diagnosis of PTSD was based on his conceded in-service stressor, schedule the Veteran for an examination by an appropriate examiner.  The examiner should review the record, including a copy of this Remand, and provide an opinion regarding (a) whether the diagnosis of PTSD is at least as likely as not related to the Veteran's conceded in-service stressor.  

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

The examiner should consider lay evidence concerning the onset and duration of the Veteran's symptoms, including the Veteran's testimony during a June 2015 hearing and buddy statements submitted in December 2009.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If any medical literature is used, please provide a citation.

3.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




